This is an appeal from a judgment of conviction rendered in the district court of Logan county on the 28th day of March, 1923, wherein the plaintiff in error was convicted of the crime of unlawful possession of a whisky still and his punishment fixed as above stated. An appeal was taken to this court by filing herein on the 15th day of September, 1923, a petition in error with case-made attached.
This prosecution is based on chapter 1, Session Laws of Oklahoma 1923, which said chapter has heretofore been held to be unconstitutional and void in the opinion of this court in the case of Ex parte Smith, 24 Okla. Cr. 415, 218 P. 708. It follows from what has been said in the case of Ex parte Smith that the judgment and sentence in this case is null and void. Judgment is therefore reversed and the cause remanded to the district court of Logan county, with instructions to dismiss the prosecution.